Title: To George Washington from G. Legal, 16 December 1793
From: Legal, G.
To: Washington, George


          
            Monsieur Le President
            Près Charleston, Caroline Du Sud, Middleton Place,16. Xbre 1793
          
          C’est parce que Je Suis plein de Confiance dans vos Dispositions a obliger des
            malheureux, que Je prends La Liberté de m’adresser directement a vous pour un objet dans
            le quel d’ailleurs votre intervention me sera du plus grand Secour.
          Vous avez eu dans la Guerre derniere, au Service des Etats unis, Sous vos ordres, Je ne
            Sai dans quelle partie de ce continent, un officier nommé Jacques Lemaire, Capitaine a
            la Suite des Dragons en france, & au quel Les Etats unis ont accordé dans la Suite
            L’ordre du Cincinnatus, & un grade que Je crois être celuy de Colonel des dits
            Etats.
          Cet officier obtint également une ou plusieurs Concessions (Je crois que c’est deux)
            d’une assez considerable portion de Terrein, a titre d’Indemnité ou de Récompense de Ses
            Services; mais Je ne Sai ni le nombre d’acres, ni le lieu ou ils Sont Situés, ni
            l’époque de la Concession, ni Le Bureau on peut eu avoir été fait L’enrégistrement: Je
            n’ai eu les titres en ma possession qu’a une époque ou il m’étoit impossible d’y porter
            assez d’attention, pour que ces circonstances restassent Gravées dans ma mémoire.
          Je suis un Pauvre Saint-Domingois, Comme tant d’autres ruiné par Les Evenements, chargé
            d’une femme & d’un enfant également malheureux, & finalement Sans moyen
            quelconque.
          Mr Jacques Lemaire est décedé a St Domingue; Je Suis celui qui le represente dans Sa
            Succession; ma Position cruelle me met dans la necessité de rechercher tous les moyens
            de la rendre plus Supportable, & elle le Servit en effet Si J’étois mis en
            possession des Terres accordées au deffunt Lemaire.
          Mais dans un Paÿs ou Je ne connois que peu de Personnes & ou Je Suis Très peu
            Connu, il me Seroit bien difficile de Savoir Comment & a qui m’adresser pour obtenir
            ce que je demande. Les Bonnes Dispositions des chefs peuvent donc Seules me tirer
            d’embarras, & Je vous prie d’Etre infiniment Convaincu Monsieur, qu’il m’a falu une
            grande Confiance dans vos bontés, & L’ignorance de tout autre moyen de Réussite,
            Pour oser occuper une Seule minute de vos moments précieux.
          J’ai perdu par le Concours des Evenements, tous les titres relatifs
            a ma réclamation, mais Je vais faire L’impossible pour me procurer des Expeditions de
            ceux qui me donnent des Droits Sur la Succession Lemaire: Le Service essentiel que Je
            Reclame donc de vous Monsieur, & qui Excitera a Jamais toute ma Reconnoissance,
            C’est de vous employer assez pour moi, pour me procurer des Expéditions des Concessions
            accordées a celui que Je represente. J’ai L’Espoir que la Connoissance de toutes les
            affaires de ce tems, des Bureaux qui ont pu en Connoitre, & peut être quelque
            Souvenir de cet officier, vous rendront vos obligeantes démarches moins difficiles.
          Recevez de Rechef mes Excuses, & L’assurance du Profond respect avec le quel Je
            Suis Monsieur Le President Votre Très humble & très obéissant Serviteur
          
            G. Legal
          
          
            P. S. Mad[am]e Middleton chez la quelle Je passe L’hiver, ayant Su que J’avois
              L’honneur de vous écrire, me charge de vous offrir, Monsieur, Ses Compliments &
              L’assurance de Son Respect.
          
        